



Exhibit 10.2




COLLABORATIVE RESEARCH AGREEMENT


This COLLABORATIVE RESEARCH AGREEMENT (the “Agreement”) is made as of the 14th
day of March, 2016 (the “Effective Date”) by and between THE WISTAR INSTITUTE OF
ANATOMY AND BIOLOGY, a Commonwealth of Pennsylvania nonprofit corporation
(“Wistar”) and INOVIO PHARMACEUTICALS, INC., a corporation organized under the
laws of Delaware (“Collaborator”).


RECITALS


A.Dr. David B. Weiner, a principal investigator and employee of Wistar, is
performing research relating to the study and development of consensus
immunogens for viral vaccines.


B.Collaborator is interested in and desires to support such research in
accordance with the terms and conditions of this Agreement.


C.The research and development program contemplated by this Agreement is of
mutual interest to Collaborator and Wistar and furthers the educational,
scholarship and research objectives of Wistar as a nonprofit, tax-exempt
research institution.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:


ARTICLE 1 - DEFINITIONS


The following terms, as used herein, shall have the following meanings:


1.1    “Collaborative Research” means the research and development programs as
more fully described in Exhibit A attached to this Agreement, which may be
modified by the parties in writing from time to time.


1.2    “Collaborator Background Intellectual Property” means any information,
data, tangible materials, inventions, processes, method, results, techniques,
technologies, software, patents, copyrights, know-how or other items patentable,
copyrightable, or otherwise that are (i) owned or controlled by Collaborator as
of the Effective Date, and (ii) made available by Collaborator hereunder for the
performance of the Collaborative Research.


1.3    “Collaborator Invention(s)” means Inventions determined to be made solely
by the Collaborator, or other inventors owing a duty to assign to Collaborator,
during the performance of the Collaborative Research.






--------------------------------------------------------------------------------





1.4    “Confidential Information” means: (i) the Inventions, (ii) the Research
Results, (iii) any information or material in tangible form that is marked as
“confidential” or “proprietary” by the furnishing party at the time it is
delivered to the receiving party, and (iv) information that is furnished orally
if the furnishing party identifies such information as confidential or
proprietary when it is disclosed and promptly confirms such designation in
writing after such disclosure. Notwithstanding the foregoing, the Collaborator
understands and agrees that the failure by Wistar to designate the Confidential
Information as provided in this Section 1.4 will not constitute a designation of
non-confidentiality when the confidential nature of the information is apparent
from context and subject matter.


1.5    “Invention(s)” means all patentable inventions conceived and/or reduced
to practice solely in the performance of the Collaborative Research and
otherwise not obligated to a third party. Inventions include all United States
and foreign patent applications claiming said patentable inventions, including
any divisional, continuation, continuation-in-part (to the extent that the
claims are directed to said patentable inventions), and foreign equivalents
thereof, as well as any patents issued thereon or reissues or reexaminations
thereof. Inventorship of all Inventions shall be determined in accordance with
U.S. patent law. Ownership shall follow inventorship. Inventions shall exclude
the Collaborator Background Intellectual Property, Wistar Background
Intellectual Property and Research Results.


1.6    “Joint Invention(s)” means Inventions determined to be made jointly by
the Principal Investigator and other inventors owing a duty to assign to Wistar
and by employees of Collaborator and other inventors owing a duty to assign to
Collaborator, in the performance of the Collaborative Research.


1.7    “Principal Investigator” means the individual designated in accordance
with Section 2.2 hereof.


1.8    “Research Results” means all data, information, processes, methods,
results, techniques, technologies and technical specifications generated in the
performance of the Collaborative Research during the term of this Agreement.
Research Results shall exclude the Collaborator Background Intellectual
Property, Inventions and Wistar Background Intellectual Property.


1.9    “Wistar Background Intellectual Property” means any information, data,
tangible materials, inventions, processes, methods, results, techniques,
technologies, software, patents, copyrights, know-how or other items patentable,
copyrightable or otherwise that are (i) owned or controlled by Wistar as of the
Effective Date, and (ii) made available by Wistar hereunder for the performance
of the Collaborative Research.


1.10    “Wistar Invention(s)” means Inventions determined to be made solely by
the Principal Investigator, or other inventors owing a duty to assign to Wistar,
during the performance of the Collaborative Research.








--------------------------------------------------------------------------------





ARTICLE 2 - COLLABORATIVE RESEARCH


2.1    Statement of Work. The parties undertake to conduct the Collaborative
Research with funds made available by Collaborator. The parties shall furnish
the appropriate personnel, materials, services, facilities and equipment for the
performance of the Collaborative Research, consistent with Exhibit A to this
Agreement. Wistar is under no obligation to fund any of the Collaborative
Research.


2.2    Participation of Principal Investigator.


(a)    Dr. David B. Weiner shall serve as the Principal Investigator for the
Collaborative Research and shall be responsible for the administration and
supervision of the Collaborative Research.


(b)    If the services of the Principal Investigator become unavailable to
Wistar for any reason, Wistar shall be entitled to designate another member of
its scientific staff who is agreeable to both parties to serve as the Principal
Investigator of the Collaborative Research. If a substitute Principal
Investigator has not been designated within thirty (30) days after the original
Principal Investigator ceases his or her services under this Agreement, either
party may terminate this Agreement upon written notice thereof to the other
party. Upon such termination, Wistar agrees not to interfere with the
Collaborator’s opportunity to sponsor Dr. Weiner’s related research conducted
with his new employer.


ARTICLE 3 - PERIOD OF PERFORMANCE


3.1    Term. The initial term of the Collaborative Research shall begin as of
the Effective Date and shall end on the date which is five (5) years after the
Effective Date, unless terminated sooner pursuant to Section 8.1 hereof. This
Agreement may be extended or renewed only by mutual written agreement executed
by duly-authorized representatives of the parties and by the Principal
Investigator. Wistar agrees to initiate the Collaborative Research promptly
after receipt of the first payment from Collaborator in accordance with the
payment schedule set forth in Exhibit B hereof. Wistar agrees to use reasonable
efforts to conduct the Collaborative Research in accordance with the terms and
conditions of this Agreement. Collaborator acknowledges that Wistar and the
Principal Investigator shall have the freedom to conduct and supervise the
Collaborative Research in a manner consistent with Wistar’s educational and
research missions.


ARTICLE 4 - FUNDING, ETC.


4.1    Funding. Collaborator shall reimburse Wistar for all direct and indirect
costs incurred in the conduct of the Collaborative Research during the term of
the Agreement in an amount not to exceed the total amount of one million, six
hundred and eighty thousand dollars ($1,680,000) (the “Funding Cap”), as set
forth in Exhibit B and in accordance with the payment schedule listed therein,
as may be amended from time to time, plus any patent expenses that Collaborator
assumes under Sections 5.1 and 5.2 hereof. Collaborator acknowledges that this
amount is a good-faith estimate only and not a guarantee of the cost to conduct
the Collaborative Research. Wistar is under




--------------------------------------------------------------------------------





no obligation to fund any of the Collaborative Research. If at any time Wistar
determines that it will require additional funds for the Collaborative Research,
it shall notify Collaborator and provide an estimate of the additional amount.
Collaborator shall not be responsible for any costs in excess of the Funding Cap
and any patent expenses that Collaborator assumes under Sections 5.1 and 5.2
hereof, unless it has agreed in writing to provide additional funds.
Collaborator shall automatically (without notice or receipt of an invoice from
Wistar) make payments to Wistar in U.S. dollars and in accordance with the
payment schedule set forth in Exhibit B. Each payment shall clearly identify the
Principal Investigator and reference this Agreement. All payments are to be made
by wire transfer or by a check made payable to, “The Wistar Institute of Anatomy
and Biology” and sent to the following:


For Payment By ACH/Wire:
 
For Payment By Check (Mail To):
Citizen’s Bank of Pennsylvania
 
The Wistar Institute
134 South 34th Street
 
3601 Spruce Street
Philadelphia, PA 19104
 
Philadelphia, PA 19104
 
 
Attn: Finance
Account No. 6202210307
 
licensingreceipts@wistar.org
ABA No. 036076150
 
 
Swift No. CTZIUS33
 
 



4.2    Record Keeping and Reports to Collaborator.


(a)    Research Results. Principal Investigator and Collaborator shall maintain
records of the Research Results (“Records”) and shall provide each other with
reports of the progress and results of the Collaborative Research in accordance
with Exhibit A hereof.


(i)    Wistar shall make such Records available to the Collaborator for review
or audit upon advance prior notice to Wistar during Wistar’s normal business
hours.


(ii)    Both parties shall have the right to use the Research Results disclosed
to the other party for any reasonable purpose subject to the terms and
conditions of this Agreement. Each party shall need to obtain a license from the
other party to use the Research Results of the other party if such use would
infringe any copyright or any claim of a patent application or issued patent
owned by the other party.


(b)    Research Funds. For the term of this Agreement, Wistar shall maintain
complete and accurate books and records of the use of the funds provided by
Collaborator and of all additional costs or expenses for which reimbursement is
requested from Collaborator hereunder, and shall make such records available to
Collaborator for review or audit upon advance prior notice to Wistar during
Wistar’s normal business hours, but not more frequently than once each calendar
year. Should it be reasonably determined that Wistar was not entitled to a
payment previously made by Collaborator in accordance with this Agreement,
Collaborator shall be entitled to prompt reimbursement by Wistar of any such
payment.






--------------------------------------------------------------------------------





4.3    Equipment. Title to any equipment, instruments, laboratory animals or any
other materials purchased, built or manufactured by Wistar or the Principal
Investigator in the performance of the Collaborative Research shall vest solely
in Wistar and any such equipment, instruments, animals or materials shall be and
remain the property of Wistar following expiration or termination of the
Collaborative Research.




ARTICLE 5 - INVENTIONS, OPTION TO LICENSE, ETC.


5.1    Notice of Invention. Wistar shall promptly provide to Collaborator a
written disclosure of each and every Wistar Invention and Joint Invention
reasonably considered patentable. Collaborator shall promptly provide to
Wistar’s Office of Business Development a written disclosure of each and every
Joint Invention reasonably considered patentable. Collaborator shall advise
Wistar in writing, no later than thirty (30) days after receipt or issuance of
such disclosure, whether it requests Wistar to file and prosecute patent
applications related to such Joint Invention and/or Wistar Invention at its sole
expense. If Collaborator does not request Wistar to file and prosecute such
patent applications claiming Wistar Inventions or Joint Inventions, Wistar may
proceed with such preparation and prosecution at its own cost and expense, but
such patent applications shall be excluded from Collaborator’s option under
Section 5.3 hereof.


5.2    Prosecution of Patents.


(a)    Wistar shall be responsible for and shall control the preparation,
prosecution and maintenance of all patents and patent applications related to
Joint Inventions and Wistar Inventions (the “Patent(s)”). With regard to any
Patents filed at the request and expense of Collaborator, Wistar will (i)
instruct patent counsel to copy Collaborator on patent office correspondence,
(ii) consult with Collaborator on any patent prosecution, and (iii) consider all
reasonable comments and requests received by Wistar from Collaborator, which
Wistar shall not unreasonably decline to incorporate. Collaborator shall
reimburse Wistar for all documented attorney fees, expenses, official fees and
other charges incident to the preparation, prosecution and maintenance of the
Patent(s) that Collaborator has requested Wistar to prosecute under Section 5.1.
hereof within thirty (30) days after Collaborator's receipt of invoices for such
fees, expenses or charges.


(b)    The filing and prosecution of copyright, trademark and other intellectual
property protections related to the Inventions shall be subject to the
provisions of Sections 5.1 and 5.2.


(c)    Each party shall cooperate with the other party to execute all lawful
papers and instruments and to make all rightful oaths and declarations as may be
necessary in the preparation and prosecution of all Patents and other filings.


5.3    Option. In consideration of Collaborator’s funding and participation in
the Collaborative Research, and payment for patent expenses as provided for in
Section 5.2, Wistar grants to Collaborator a first option to negotiate an
exclusive, royalty-bearing world-wide,




--------------------------------------------------------------------------------





sublicensable license on commercially reasonable terms to practice some or all
(at Collaborator's election) of Wistar’s interest in the Patents and/or Research
Results. Wistar and Collaborator will negotiate in good faith to determine the
terms of a license agreement as to each such Research Result and/or Patent for
which Collaborator has agreed to make payment for patent expenses as provided
for in Sections 5.1 and 5.2, if any. Subject to Section 5.3(a) below, if
Collaborator fails (i) to exercise its option under this Section 5.3, or
Collaborator and Wistar fail to execute a license agreement related to the
Patents and/or Research Results, within six (6) months after disclosure by
Wistar or Collaborator under Section 5.1 (the “Negotiation Period”), or (ii) or
elects to discontinue to make payment for patent expenses as provided for in
Section 5.2, Wistar shall be free to license Wistar’s interest in the Patents
and/or Research Results to any party upon such terms as Wistar deems
appropriate, without any further obligation to Collaborator.


(a)    Right of First Refusal. If Collaborator elects to exercise its option
under this Section 5.3, and Collaborator and Wistar fail to execute a license
agreement within the Negotiation Period, then for a period of one (1) year
following the expiration of the Negotiation Period, unless agreed to otherwise
by the parties (the “First Refusal Period”), Wistar shall be free to license its
interest in the Patents and/or Research Results to any third parties, but not on
more favorable terms than Wistar offered to Collaborator hereunder. Following
expiration of the First Refusal Period, or if Collaborator fails to make payment
for the patent expenses as provided in Sections 5.1 and 5.2 above, Wistar shall
be free to license its interest in the Patents and/or Research Results to any
party upon such terms as Wistar deems appropriate.


5.4    Retained Rights. Any option or rights granted to Collaborator pursuant to
Section 5.3 hereof shall be subject to the rights of (i) Wistar to use, and
permit other non-profit organizations to use, Wistar’s interest in the Research
Results, Wistar Background Intellectual Property, Inventions and Patents for
educational and research purposes; (ii) the United States Government reserved
under Public Laws 96-517, 97-256 and 98-620, codified at 35 U.S.C. 200-212, and
any regulations issued thereunder; and (iii) any local, state or philanthropic
funding agencies or entities in inventions funded in whole or in part under any
contract, grant, or similar agreement with such agency or entity.


ARTICLE 6 - CONFIDENTIALITY AND PUBLICATION


6.1    Confidentiality.


(a)    The receiving party shall maintain in confidence and shall not disclose
to any third party the furnishing party’s Confidential Information received
pursuant to this Agreement, without the prior written consent of the furnishing
party. The foregoing obligation of confidentiality shall not apply to
information which is:


(i)    known to the receiving party prior to the time of disclosure by the
furnishing party as evidenced by written records promptly disclosed to the
furnishing party upon receipt of the Confidential Information;






--------------------------------------------------------------------------------





(ii)    developed independently by the receiving party, as evidenced by written
record, without the use of the furnishing party’s Confidential Information;


(iii)    disclosed to the receiving party by a third party that has a right to
make such disclosure;


(iv)    at the time of disclosure generally available to the public or
subsequently becomes patented, published or otherwise part of the public domain
as a result of acts by the furnishing party or a third party obtaining such
information as a matter of right; or


(v)    required to be disclosed by order of the U.S. Food and Drug
Administration, Securities and Exchange Commission, or similar authority or a
court of competent jurisdiction, provided that the parties shall use their best
efforts to obtain confidential treatment of such information by the agency or
court.


(b)    The receiving party will take all reasonable steps to protect the
furnishing party’s Confidential Information with the same degree of care the
receiving party uses to protect its own confidential or proprietary information.
Without limiting the foregoing, Collaborator shall ensure that all of its
employees having access to the Confidential Information of Wistar are obligated
in writing to abide by Collaborator’s obligations hereunder.


(c)    Notwithstanding any of the foregoing, Wistar shall not be obligated to
accept any Confidential Information of Collaborator hereunder.


6.2    Publication.


(a)    Collaborator acknowledges that the basic objective of research and
development activities at Wistar is the generation of new knowledge and its
expeditious dissemination. To further that objective, Wistar retains the first
right, at its discretion, to demonstrate, publish or publicize a description of
the results of the Collaborative Research, Research Results or any Inventions,
subject to the provisions of subsection (b) below.


(b)    Should Wistar desire to disclose publicly, in writing or by oral
presentation, the results of the Collaborative Research, the Research Results or
any Invention for which a patent application has not been filed, Wistar shall
notify Collaborator in writing of its intention at least thirty (30) days before
such disclosure. Wistar shall include with such notice a description of the oral
presentation or, in the case of a manuscript or other proposed written
disclosure, a current draft of such written disclosure. Wistar shall consider
any additional reasonable amendments that may be suggested by Collaborator.
Collaborator may request Wistar, no later than thirty (30) days following the
receipt of Wistar’s notice, to file a patent application, copyright or other
filing related to such Invention and/or to redact Confidential Information from
such publication. All such filings shall be subject to the provisions of Section
5.2 of this Agreement. Upon receipt of such request, Wistar shall arrange for a
short delay in publication, not to exceed forty-five (45) days, to permit the
filing of a patent or other application by Wistar, or if Wistar declines to file
such application, to permit Collaborator to make such a filing.




--------------------------------------------------------------------------------







(c)    The parties acknowledge that Collaborator shall have no role whatsoever
in deciding whether, when or how particular the Collaborative Research, Research
Results or any Invention should be published or otherwise disclosed, except for
Collaborator's right of review provided in Section 6.2(b), and the possible
period of delay provided in Section 6.2(b). Without prejudice to Collaborator’s
rights under Section 6.2(b), Collaborator shall use reasonable efforts to
minimize delays in the disclosure of the Collaborative Research, Research
Results or any Invention by minimizing the amount of time Collaborator requires
for review of a proposed publication.


6.3    Use of Name. Except as provided for in Section 6.3(a) below, (i)
Collaborator shall not directly or indirectly use Wistar’s name, or the name of
any trustee, director, manager, officer, faculty member, Principal Investigator,
student, affiliate, agent or current and former employees thereof, without
Wistar’s prior written consent, except that Collaborator may include an accurate
description of the terms of this Agreement to the extent required under federal
or state securities or other disclosure laws; and (ii) Wistar shall not use
Collaborator’s name, or the name of any director, officer or employee thereof,
without Collaborator's prior written consent except that Wistar may acknowledge
Collaborator's funding of the Collaborative Research in scientific publications
and in listings of sponsored research projects.
        
(a)    Wistar acknowledges that Collaborator may, from time to time, desire to
distribute informational releases and announcements to the news media regarding
the progress of the Collaborative Research hereunder. Collaborator shall not
release such materials containing the name of Wistar or any of its employees
without prior written approval by an authorized representative of Wistar, and
such approval shall not be unreasonably withheld. Should Wistar reject such news
release, Wistar and Collaborator agree to discuss the reasons for Wistar’s
rejection, and every effort shall be made to develop an appropriate
informational news release within the bounds of accepted academic practices.
Nothing herein shall be construed as prohibiting Wistar or Collaborator from
reporting on this study to a governmental agency to the extent so required by
applicable law, and upon notification to the other party.


6.4    Injunctive Relief. Because damages at law may be an inadequate remedy for
breach of any of the covenants, promises and agreements contained in Section 6.1
hereof, Wistar shall be entitled to injunctive relief in any state or federal
court located within the Eastern District of Pennsylvania, including specific
performance or an order enjoining the breaching party from any threatened or
actual breach of such covenants, promises or agreements. Collaborator hereby
waives any objection it may have to the personal jurisdiction or venue of any
such court with respect to any such action. The rights set forth in this Section
6.4 shall be in addition to any other rights which Wistar may have at law or in
equity.


ARTICLE 7 - DISCLAIMERS, ETC.


7.1    No Warranties. WISTAR MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY
MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, WARRANTIES WITH RESPECT TO THE
CONDUCT, COMPLETION, SUCCESS OR PARTICULAR RESULTS OF THE COLLABORATIVE
RESEARCH, OR THE CONDITION OF




--------------------------------------------------------------------------------





ANY RESEARCH RESULTS, INVENTION(S), PATENTS, WISTAR BACKGROUND INTELLECTUAL
PROPERTY OR ANY PRODUCT(S) DERIVED THEREFROM, WHETHER TANGIBLE OR INTANGIBLE,
CONCEIVED, DISCOVERED OR DEVELOPED UNDER THIS AGREEMENT, OR THE OWNERSHIP,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE COLLABORATIVE
RESEARCH OR ANY SUCH RESEARCH RESULTS, INVENTIONS, PATENTS, WISTAR BACKGROUND
INTELLECTUAL PROPERTY OR ANY PRODUCTS DERIVED THEREFROM. WISTAR SHALL NOT BE
LIABLE FOR ANY DIRECT, CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES SUFFERED BY
COLLABORATOR OR ANY OTHER PERSON RESULTING FROM THE COLLABORATIVE RESEARCH OR
THE USE OF ANY SUCH RESEARCH RESULTS, INVENTIONS, MATERIALS, PATENTS, BACKGROUND
INTELLECTUAL PROPERTY OR ANY PRODUCTS DERIVED THEREFROM.


7.2    Indemnity. Collaborator will defend, indemnify and hold Wistar, the
Principal Investigator, and any of Wistar’s trustees, officers, directors,
affiliates, students and current and former employees (hereinafter referred to
collectively as the “Indemnified Persons”) harmless against any and all
liability, loss, damage, claim or expense (including attorney’s fees)
(collectively the “Indemnified Losses”) arising out of or in connection with
this Agreement, including without limitation, Indemnified Losses resulting from
Collaborator’s breach of this Agreement or any use or other disposition by
Collaborator, its employees, affiliates, contractors, vendors, licensees or
agents of the results of the Collaborative Research, Research Results, or any
Inventions, Patents, materials or products derived therefrom. Collaborator
agrees to pay promptly to the Indemnified Persons the amount of all Indemnified
Losses to which the foregoing indemnity relates. The indemnification rights of
the Indemnified Persons contained herein are in addition to all rights which the
Indemnified Persons may have at law or in equity or otherwise.


(a)    Wistar shall notify Collaborator upon learning of the institution or
threatened institution of any such Indemnified Losses and at Collaborator’s
request, Wistar shall cooperate with Collaborator in every proper way in the
defense or settlement thereof at Collaborator's expense. Collaborator shall not
dispose or settle any claim admitting liability on the part of Wistar, or grant
any rights to the Wistar Background Intellectual Property, Confidential
Information of Wistar, or Wistar’s interest in the Research Results, Inventions
or Patents, without Wistar’s prior written consent.


ARTICLE 8 - TERMINATION


8.1    Termination. In addition to the termination right set forth in Section
2.2(b) hereof:


(a)    Either party may terminate this Agreement effective upon written notice
to the other party, if the other party breaches the terms of this Agreement,
including the payment schedule in Exhibit B, and fails to cure such a breach
within thirty (30) days after receiving notice thereof. In the event of an
incurable breach, the non-breaching party may terminate this Agreement effective
immediately upon written notice to the breaching party.
 




--------------------------------------------------------------------------------





(b)    Wistar may terminate this Agreement if Collaborator becomes insolvent or
voluntary or involuntary proceedings by or against Collaborator are instituted
in bankruptcy or under any insolvency law, or a receiver or custodian is
appointed for Collaborator, or proceedings are instituted by or against
Collaborator for corporate reorganization or the dissolution of Collaborator,
which proceedings, if involuntary, shall not have been dismissed within sixty
(60) days after the date of filing, or Collaborator makes an assignment for the
benefit of creditors, or substantially all of the assets of the Collaborator are
seized or attached and not released within sixty (60) days thereafter.


(c)    Collaborator may terminate this Agreement after the first anniversary of
the Effective Date upon ninety (90) days prior written notice if the commercial
sale or exploitation of the Patents or Research Results becomes technologically
or commercially unfeasible.


(d)    Wistar may terminate this Agreement for any reason upon one hundred
eighty (180) days prior written notice to Collaborator.


8.2    Effect of Termination. In the event of termination of this Agreement
prior to its stated term whether for breach or for any other reason whatsoever,
Wistar shall be entitled to retain from the payments made by Collaborator prior
to termination Wistar’s reasonable costs of concluding the work in progress.
Allowable costs include, without limitation, all costs of noncancellable
commitments incurred prior to the receipt of, or issuance by Wistar of, the
notice of termination and the full cost of each employee, student and faculty
member supported hereunder through the end of such commitments. In the event of
termination, Wistar shall submit a final report of all costs incurred and all
funds received under this Agreement within sixty (60) days after the effective
termination date. The report shall be accompanied by a check in the amount of
any excess of funds advanced over costs and allowable commitments incurred. In
case of a deficit of funds, Collaborator shall pay Wistar the amount needed to
cover costs and allowable commitments incurred by Wistar under this Agreement;
provided that Collaborator shall not be required to cover costs which, when
combined with amounts previously paid by Collaborator, are in excess of the
amounts set forth in Exhibit B for the applicable period.


8.3    Survival. Expiration or termination of this Agreement shall not affect
the rights and obligations of the parties accrued prior to expiration or
termination hereof. The provisions of Articles 1, 5, 6 and 7 and Sections 4.3,
8.2, 8.3, 9.1, 9.5 and 9.11 shall survive expiration or termination of this
Agreement.


ARTICLE 9 - ADDITIONAL PROVISIONS


9.1    Independent Contractor. Nothing herein shall be deemed to establish a
relationship of principal and agent between Wistar and Collaborator, nor any of
their agents or employees for any purpose whatsoever. This Agreement shall not
be construed as constituting Wistar and Collaborator as partners, or as creating
any other form of legal association or arrangement which would impose liability
upon one party for the act or failure to act of the other party.






--------------------------------------------------------------------------------





9.2    Independent Research. This Agreement shall not be construed to limit the
freedom of individuals participating in the Collaborative Research to engage in
any other research.


9.3    Nondiscrimination. Wistar and Collaborator shall not discriminate against
any employee or applicant for employment because of race, color, sex, sexual or
affectational preference, age, religion, national or ethnic origin, or handicap.
 
9.4    Force Majeure. Neither party shall be liable for any failure to perform
as required by this Agreement to the extent such failure to perform is due to
circumstances reasonably beyond such party’s control, including, without
limitation, labor disturbances or labor disputes of any kind, accidents, civil
disorders or commotions, acts of god, terrorism, energy or other conservation
measures imposed by law or regulation, explosions, failure of utilities,
mechanical breakdowns, material shortages, disease, or other such occurrences.


9.5    Notices. Any notice under this Agreement shall be sufficiently given if
sent in writing by express, prepaid first class, certified or registered mail,
return receipt requested, addressed as follows (or at such other addresses as
the parties may notify each other in writing):


If to Wistar:


The Wistar Institute
3601 Spruce Street
Philadelphia, PA 19104
Attn: Office of Business Development


If to Collaborator:


Inovio Pharmaceuticals, Inc.                
660 W. Germantown Pike
Suite 110
Plymouth Meeting, PA 19462    


9.6    Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof or affecting the validity or unenforceability of any of the
terms of this Agreement in any other jurisdiction and the invalid or
unenforceable provision shall be modified to the extent required to be
enforceable.


9.7    No Waiver. A waiver by either party of a breach or violation of any
provision of this Agreement will not constitute or be construed as a waiver of
any subsequent breach or violation of that provision or as a waiver of any
breach or violation of any other provision of this Agreement.


9.8    Headings. The headings and captions used in this Agreement are for
convenience of reference only and shall not affect its construction or
interpretation.




--------------------------------------------------------------------------------







9.9    No Third Party Benefits. Nothing in this Agreement, express or implied,
is intended to confer on any person other than the parties hereto or their
permitted assigns, any benefits, rights or remedies.


9.10    Assignment. No rights hereunder may be assigned by Collaborator,
directly or by merger or other operation of law, without the express prior
written consent of Wistar. Any prohibited assignment of this Agreement of the
rights hereunder shall be null and void. No assignment shall relieve
Collaborator of responsibility for the performance of any accrued obligations
which it has prior to such assignment. This Agreement shall inure to the benefit
of permitted assigns of Collaborator.




9.11    Governing Law.


9.11.1    In the case of any dispute, claim, question or disagreement arising
out of or relating to this Agreement, or the parties’ activities hereunder,
including any question regarding the existence, validity or termination of this
Agreement, the parties shall use all reasonable efforts to settle such dispute,
claim, question or disagreement by amicable agreement, including by escalation
to the President and Chief Executive Officer of Wistar and the Chief Executive
Officer of Collaborator, if necessary, prior to commencement of litigation.


9.11.2    This Agreement shall be construed, governed, interpreted and applied
in accordance with the laws of the Commonwealth of Pennsylvania, without giving
effect to conflict of law principles.


9.11.3    Each party irrevocably (i) submits to the exclusive jurisdiction of
the United States District Court for the Eastern District of Pennsylvania or a
local court sitting in the city of Philadelphia, Pennsylvania (collectively
“Courts”) for purposes of any action, suit or other proceeding relating to or
arising out of this Agreement, (ii) agrees not to raise any objection at any
time to the laying or maintaining of the venue of any such action, suit or other
proceeding in any of the Courts, (iii) waives any claim that such action, suit
or other proceeding has been brought in an inconvenient forum, and (iv) waives
the right to object, with respect to such action, suit or other proceeding, that
such Courts do not have any jurisdiction over such party.


9.12    Entire Agreement. This Agreement embodies the entire understanding
between the parties relating to the subject matter hereof and supersedes all
prior understandings and agreements, whether written or oral. This Agreement may
not be varied except by a written document signed by duly authorized
representatives of both parties.


9.13    Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of Wistar and Collaborator. This Agreement may be executed in any number of
counterparts, and counterparts may be exchanged by electronic transmission
(including by email), each of which shall be deemed




--------------------------------------------------------------------------------





an original as against the party whose signature appears thereon, but all of
which taken together shall constitute but one and the same instrument.


9.14    Construction. The parties acknowledge that this Agreement has been the
subject of full opportunity for negotiation and amendment and accordingly, any
rule of construction that would construe ambiguities against the drafter shall
not apply to this Agreement.


Signatures Appear on the Following Page




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the duly authorized representatives of the parties hereby
execute this Agreement as of the dates below.


THE WISTAR INSTITUTE OF ANATOMY AND BIOLOGY
 
INOVIO PHARMACEUTICALS, INC.
By:
/s/ Heather A. Steinman
 
By:
/s/ J. Joseph Kim
Name:
Heather A. Steinman, Ph.D., M.B.A.
 
Name:
J. Joseph Kim
Title:
Vice President, Business Development Executive Director, Technology Transfer
Title:
President and CEO
 
 
Date:
March 3, 2016
 
Date:
March 10, 2016





I have read and agreed to abide by the terms of this Agreement and to the
responsibilities of the Principal Investigator:
 
By:
/s/ David B. Weiner
 
Name:
Dr. David B. Weiner
 
Title:
Executive Vice President and
Director of the Vaccine Center
 
Date:
March 9, 2016
 















--------------------------------------------------------------------------------







COLLABORATIVE RESEARCH AGREEMENT


Exhibit A: Collaborative Research


To further study and develop consensus immunogens in the area of HPV, HCV, Flu,
AB, pox, Tert and HIV etc. as licensed. Antibodies to these pathogens will also
be developed. The goal will be to build immunogens of importance to target these
pathogens and tumors. Both in vitro construction of new reagents, in vivo tissue
culture studies of the expression and biochemistry of these novel immunogens
will be studied. The utility of these immunogens to generate immune responses in
small animal models will be studied. The role of antibody induction will be
studied and characterized. The role of the cellular immune response to these
constructs will be studied. The role of memory immunity will be evaluated as
well. Combination studies with these immunogens in vitro and in vivo will be
examined as well. Based on the results in animal models new designs may be
developed. Movement of novel immunogens into larger animal models will be
considered. This funding will support basic research of these immunogens.








PRINCIPAL INVESTIGATOR:
1) Name:    Dr. David B. Weiner
2) Telephone:    215-898-3986


Representative of Collaborator:            Representative of Wistar:
1) Name: J. Joseph Kim            1) Name: Heather Steinman, Ph.D., M.B.A.    
2) Telephone:    (267) 440-4201            2) Telephone:    (215) 495-6977


Period of Performance:
From the Effective Date the date which is five (5) years following the Effective
Date.


Research Result reporting schedule:
Reports on progress and Research Results of Collaborative Research to be made to
Collaborator in writing every April 1 and October 1 during the term of this
Agreement in such detail as may reasonably be requested by Collaborator.


Final report (including all Research Results) within thirty (30) days after
expiration or termination.




--------------------------------------------------------------------------------







COLLABORATIVE RESEARCH AGREEMENT


Exhibit B: Budget and payment schedule


Budget Total: $1,680,000




Payment Schedule:                        Amount of payment:
1.
Within 1 months of the Effective Date        $168,000

2.
Within 6 months of the Effective Date        $168,000

3.
First anniversary of payment 1            $168,000

4.
First anniversary of payment 2            $168,000

5.
Second anniversary of payment 1            $168,000

6.
Second anniversary of payment 2            $168,000

7.
Third anniversary of payment 1            $168,000

8.
Third anniversary of payment 2            $168,000

9.
Fourth anniversary of payment 1            $168,000

10.
Fourth anniversary of payment 2            $168,000



